Citation Nr: 1126610	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-44 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection and a 30 percent evaluation for PTSD, effective September 12, 2005 (the date on which he filed his claim for service connection for this specific disability).  The Veteran appeals the initial rating assigned, contending that his PTSD warrants a high evaluation.  Consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for his service-connected psychiatric disability for separate periods of time, from September 12, 2005, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

In a June 2011 informal hearing presentation, the Veteran's representative brought to the Board's attention that the Veteran's latest VA psychiatric examination of record was conducted nearly four years earlier, in July 2007.  The Veteran, through his representative, now contends that in the time since this examination his PTSD symptoms have increased in severity and the overall state of his psychiatric disability has worsened.  He therefore requests to be scheduled for a new examination to assess the present severity of his service-connected psychiatric disorder within the context of the clinical findings presented in the treatment records pertaining to the time since the July 2007 VA examination.  In view of these contentions, the Board will remand this appeal for the requested examination.  [See Weggenmann v. Brown, 5 Vet. App. 281 (1993): When a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.]

The Veteran's claims file includes VA outpatient psychiatric treatment records current up to November 2009.  These records include a January 2009 PTSD clinic consultation report that indicates that the Veteran is retired and currently receiving Social Security Administration (SSA) benefits.  Although it cannot be presently ascertained whether this award of SSA payments is predicated on the Veteran being disabled, as opposed to merely being retired, as these records may be of relevance to the present appeal the case should be remanded so that they may be obtained for inclusion in the evidence.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Tetro v. Gober, 14 Vet. App. 110 (2000); Baker v. West, 11 Vet. App. 163, 169 (1998).

As the current appeal is to be remanded for further evidentiary development, the RO should take advantage of this opportunity to ensure that the most current records pertaining to the Veteran's psychiatric treatment be obtained for inclusion in the evidence.  [See Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990); Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990): VA has a statutory duty to assist the claimant by securing any relevant VA, military, or other governmental records.]

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO, via the AMC, for the following actions:

1.  After obtaining from the Veteran a report of all sources of counseling and treatment for his PTSD (both private and VA) and all necessary authorizations, the RO should obtain these identified records and associate them with the Veteran's claims files.  These records should include, but are not limited to, those that pertain to his treatment at VA for PTSD from November 2009 onwards.  

2.  The RO should contact the SSA and request that it provide copies of the medical records considered by this agency in its adjudication of the Veteran's claim for SSA benefits.

All actions to obtain the aforementioned requested records should be documented fully in the claims files.  

3.  After the above development has been undertaken, the RO should provide the Veteran with a mental disorders examination to determine the current severity of his service-connected PTSD.

The Veteran's claims files and his relevant clinical history should be made available for the examiner's review in connection with the examination.  In this regard, the examiner's conclusions regarding the current severity of the Veteran's PTSD should be made in the context of the SSA records associated with the claims files and the VA psychiatric treatment records dated since the most recent compensation examination in July 2007.  

The examiner should note in his/her report that the Veteran's claims files have been reviewed.

Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

 (a.)  Is the Veteran's PTSD currently manifested (best approximated)by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)? 

(b.)  Is the Veteran's PTSD currently manifested (best approximated) by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships?

(c.)  Is the Veteran's PTSD currently manifested (best approximated) by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships?

(d.)  Is the Veteran's PTSD currently manifested (best approximated) by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name?

(e.)  Any other current manifestations of PTSD should be identified and, if present, the severity thereof should be identified and discussed.  The examiner should also provide a Global Assessment of Functioning (GAF) score of the Veteran's level of social and occupational impairment. 

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

4.  Afterwards, the RO should review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

5.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to an initial evaluation greater than 30 percent for PTSD.  Such readjudication should take into account whether "staged" ratings are appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case which takes into account all evidence received by VA since the October 2009 statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

